
	

113 HCON 51 IH: Expressing the sense of Congress regarding the need for investigation and prosecution of war crimes, crimes against humanity, and genocide, whether committed by officials of the Government of Syria, or members of other groups involved in civil war in Syria, and calling on the President to direct the United States representative to the United Nations to use the voice and vote of the United States to immediately promote the establishment of a Syrian war crimes tribunal, and for other purposes.
U.S. House of Representatives
2013-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. CON. RES. 51
		IN THE HOUSE OF REPRESENTATIVES
		
			September 9, 2013
			Mr. Smith of New
			 Jersey (for himself, Mr.
			 Wolf, Mr. DeFazio,
			 Mr. Marino,
			 Mr. Higgins,
			 Mr. Weber of Texas,
			 Mr. Huffman,
			 Mr. Culberson,
			 Mr. Pitts,
			 Mr. Rohrabacher,
			 Mr. Franks of Arizona, and
			 Mr. Fortenberry) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress regarding
		  the need for investigation and prosecution of war crimes, crimes against
		  humanity, and genocide, whether committed by officials of the Government of
		  Syria, or members of other groups involved in civil war in Syria, and calling
		  on the President to direct the United States representative to the United
		  Nations to use the voice and vote of the United States to immediately promote
		  the establishment of a Syrian war crimes tribunal, and for other
		  purposes.
	
	
		Whereas the Government of Syria is reported to have
			 engaged in widespread torture, rape, and massacre of civilians, including by
			 means of chemical weapons, most recently on or about August 21, 2013;
		Whereas other groups involved in civil war in Syria,
			 including the al-Nusra Front, are reported to have engaged in torture, rape,
			 summary execution of government soldiers, kidnapping for ransom, and violence
			 against civilians, including Christians and others who are not Sunni
			 Muslims;
		Whereas these and other actions perpetrated by the
			 Government of Syria and other groups involved in civil war in Syria may
			 constitute war crimes, crimes against humanity, and genocide;
		Whereas Syria is not a state-party to the Rome Statute and
			 is not a member of the International Criminal Court;
		Whereas the international community has previously
			 established ad hoc tribunals through the United Nations to bring justice in
			 specific countries where there have been war crimes, crimes against humanity,
			 and genocide;
		Whereas ad hoc tribunals, including the International
			 Criminal Tribunal for the former Yugoslavia, the International Criminal
			 Tribunal for Rwanda, and the Special Court for Sierra Leone, have successfully
			 investigated and prosecuted war crimes, crimes against humanity, and genocide,
			 and there are many positive lessons to be learned from these three ad hoc
			 tribunals; and
		Whereas any lasting, peaceful solution to civil war in
			 Syria must be based upon justice for all, including members of all factions,
			 political parties, ethnicities, and religions: Now, therefore, be it
		
	
		1.Short titleThis concurrent resolution may be cited as
			 the Immediate Establishment of Syrian War Crimes Tribunal
			 Resolution.
		2.Sense of
			 CongressIt is the sense of
			 Congress that—
			(1)the United States should urge the
			 Government of Syria and other groups involved in civil war in Syria to
			 implement an immediate cease fire and engage in negotiations to end the
			 bloodshed;
			(2)the United States should publicly declare
			 that it is a requirement of basic justice that war crimes, crimes against
			 humanity, and genocide, whether committed by officials of the Government of
			 Syria, or members of other groups involved in civil war in Syria, should be
			 investigated and prosecuted;
			(3)the President
			 should direct the United States representative to the United Nations to use the
			 voice and vote of the United States to immediately promote the establishment of
			 a Syrian war crimes tribunal, an ad hoc court to prosecute the perpetrators of
			 such serious crimes committed during the civil war in Syria;
			(4)in working with other countries to
			 establish a Syrian war crimes tribunal, the United States should promote
			 judicial procedures that enable the prosecution of the most culpable persons
			 guilty of directing such serious crimes;
			(5)the United States should make collection of
			 information that can be supplied to a Syrian war crimes tribunal for use as
			 evidence to support the indictment and trial of any person involved in civil
			 war in Syria and responsible for war crimes, crimes against humanity, or
			 genocide in Syria an immediate priority; and
			(6)the United States should urge other
			 interested states to apprehend and deliver into the custody of a Syrian war
			 crimes tribunal persons indicted for war crimes, crimes against humanity, or
			 genocide in Syria and urge such states to provide information pertaining to
			 such crimes to the tribunal.
			
